965 So.2d 843 (2007)
Andre C. SMITH, Petitioner,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION, DIVISION OF REAL ESTATE, Respondent.
No. 1D07-2399.
District Court of Appeal of Florida, First District.
September 27, 2007.
*844 Andre C. Smith, pro se, Petitioner.
Ned Luczynski, General Counsel, and Jennifer A. Tschetter, Assistant General Counsel, Department of Business and Professional Regulation, Tallahassee, for Respondent.
PER CURIAM.
DENIED. See Sullivan v. State, 954 So.2d 684 (Fla. 1st DCA 2007).
KAHN, WEBSTER, and ROBERTS, JJ., concur.